DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/052,848 filed 11/04/2020. Claims 13-32 are allowed.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, line 1, a comma (,) has been inserted subsequent to “device”.
In claim 1, line 1, a colon (:) has been inserted subsequent to “comprising”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of  bearing member  as set forth in claim 13 and most significantly requires, the heat conductive material having a length in a direction along a surface of the coating layer, longer than a length in a thickness direction of the coating layer, and having a length in a circumferential direction of the shaft hole, longer than a length in an axial direction of the shaft hole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656